As the will was attested by two witnesses only it was not admissible to probate unless executed in some other State and in accordance with the law of that State; and the pivotal question of fact on the trial was whether it was executed in New York. Ordinarily a will purports to be executed at a place named therein, and if that were not so, there would generally be a surviving witness able to locate the place of its execution. But in this case the will itself does not name the place of execution, one of the witnesses is dead, and the failure to produce the other witness is sufficiently accounted for by the date of the execution of the document. Under these circumstances the proponents of the will were entitled to resort to indirect evidence of the place of its execution, to the admission *Page 268 
of which the appellants excepted. In so far as the assignments of error are pursued on the brief they relate to the admission of the testimony of a member of the New York bar as to the law of New York, and to the admission in evidence of the document purporting to be the will of the testator.
The testimony objected to consisted of the reading of the statutes of New York governing the execution of wills in 1860, and the objection was that proof of the law of New York was inapplicable to the document in question until the fact of its execution in New York State was in evidence. Without discussing the legal merits of this objection, we regard it as inappropriate to the case presented by this record, because it erroneously assumes that no evidence was offered to show that the will was executed in New York.
It must be admitted, of course, that at some stage of the trial the proponents of the will were bound to offer some competent evidence that the will was executed in New York; yet they were not bound to follow any particular order of proof or to go any further than to produce evidence from which the jury might reasonably infer that the will was, more probably than not, executed in New York. The verdict of the jury shows that the appellees did offer such evidence, for it necessarily imports a finding that the will was executed in New York, and as the verdict stands unquestioned by motion to set it aside, it must be presumed to have been based upon sufficient evidence of that fact. It follows as a matter of course that the proponents of the will had a right to show what was the law of New York, and thus to show that the will was admissible to probate under our statute because executed in accordance with the law of the State of its execution.
Although most of the reported cases on the subject *Page 269 
of ancient documents relate to deeds, the consensus of opinion appears to be, in accord with the appellants' admission at the trial, that a will executed, as this was, more than thirty years before it is offered in evidence, is, when produced from the proper custody and otherwise free from suspicion, entitled to the benefit of the same presumptions as an ancient deed.
The objection to the admission of this will, in so far as it was based upon the claim that its execution had not been sufficiently proved, was that the presumption in favor of ancient documents does not overcome the failure to produce the witness Cooper or to prove his death, and the failure to prove his signature.
It is the right of the party contesting the validity of the will to require that all of the witnesses alive and within the reach of process should be called. Field'sAppeal, 36 Conn. 277; Barber's Appeal, 63 Conn. 393,401, 27 A. 973. But this rule was not violated, because — as Mr. Justice Story puts it in Winn v. Patterson, 34 U.S. (9 Pet.) 663, 674, 675 — "after the lapse of thirty years from the time of execution of a deed, the witnesses are presumed to be dead; and this is the common ground, in such cases, for dispensing with the production of them, without any search for them, or proof of their death, when the original deed is before the court for proof." See, also, 17 Cyc. 444.
Therefore the proponents were not bound to produce Mr. Cooper as a witness, or to prove that he was dead, and the next question is whether they were bound to prove his signature. It is customary and proper, when possible, to prove the signature of witnesses to an ancient deed, and thus to prove its execution by secondary evidence as if it were a modern deed whose witnesses happened to be dead. But the presumption in favor of ancient deeds goes further than a mere license to resort to secondary evidence of their execution; *Page 270 
it is one of fact in favor of the due execution of the deed. Blackstone (Vol. 3, p. 367) classes records and ancient deeds together as writings which prove themselves. Swift (Evidence, p. 33) says that "courts have laid it down as a rule, that a deed of above thirty years standing requires no further proof of its execution than the bare production, providing the possession has been according to the provision of the deed."
Whether such possession under the deed is a prerequisite to its admission in evidence without proof of execution is a question which Mr. Wigmore discusses at some length, and he arrives at the conclusion, apparently supported by the weight of authority, that it is not necessary, and that the lack of such possession, though evidentially important, is in its nature an argument in rebuttal. 3 Wigmore on Evidence, § 2138et seq. Such appears to have been the rule adopted by this court in Mallory v. Aspinwall, 2 Day, 280, where an unrecorded deed, something over thirty years old, releasing the equity of redemption was admitted in evidence on its production by the mortgagee without any proof of execution, or that the witnesses were dead; although the mortgagor had remained in possession of the premises for sixteen years after the date of the release. pp. 286, 287.
As the evidence must have satisfied the trial judge that this will was above thirty years old, that it came from proper custody, and that it was free from appearance of suspicion, all the essential prerequisites to the presumption in favor of its execution were satisfied, and no testimonial proof of execution was necessary in order to make it admissible in evidence.
Moreover, the presumption in favor of ancient writings is not necessarily confined to the fact of their execution, but when produced from proper custody and free from suspicion a presumption of genuineness *Page 271 
arises, more or less persuasive according to the circumstances, which makes them admissible as evidence of the truth of the recitals contained in them. New York,N.H.  H.R. Co. v. Cella, 88 Conn. 515, 520, 91 A. 972.
This will was therefore admissible as some evidence of the truth of the recitals in the attestation clause as to the formalities attending its execution. Barnes v.Barnes, 66 Me. 286, 296. It was also admissible because, after the jury had been told that the witnesses were lawyers practicing in New York and presumably capable of intelligently supervising the execution of legal documents, the form of the attestation clause became material as tending to show that the will was probably executed at a place where such an attestation clause was legally sufficient.
A considerable part of the appellants' brief is devoted to the claim that there was no evidence that the will was executed in New York. As already stated, this record does not present the claim that the verdict was against the evidence, and therefore that question is not before us.
It is apparent, however, that the will itself, aided by the presumption in favor of ancient documents, affords sufficient evidence of the place of its execution to support the verdict.
That the testator was a resident of New York City, having his home and place of business there; that the will was witnessed and its execution supervised by two New York lawyers; and that it was executed and attested in the form required by the law of New York — these are facts which, taken together and standing alone, make it more probable than otherwise that the will was executed in New York.
   There is no error.
In this opinion the other judges concurred.